DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pub. No. 2011/0251743) in view of Ament (U.S. Pat. No. 5,179,926).
Regarding claim 1, Hu discloses a combustion engine, comprising: 
one or more combustion chambers (20 are “cold expansion chambers” disclosed in paragraph 90 which includes combustion); 
one or more conversion mechanisms (22 are pistons in the combustion chambers) each located in corresponding ones of the one or more combustion chambers, and
each of the one or more conversion mechanisms being configured to convert a pressure increase in the combustion chamber into one or more of rotation of an output shaft (100) or a linear movement of a linear output mechanism (this type of combustion chamber moves the piston due to the force of pressure increase when combustion occurs); 
one or more oxidizer injectors (72 and 77 are both air injectors and 170 are fuel injectors) operably connected to a supply of an oxidizer (101 is the turbo which provides the supply) and configured to inject the oxidizer into corresponding ones of the one or more combustion chambers (fig. 1 shows the injectors are in the combustion chamber).
One or more fuel injectors (170 are direct injectors, fig. 1a) configured to inject the fuel directly into the one or more combustion chambers;
a supply of fuel (Paragraph 391 discloses a supply of fuel); and
Hu does not disclose One or more fuel lines operably connecting the one or more fuel injectors or One or more fuel sensors configured to detect at least one of a type of the fuel or an amount of ethanol in the fuel, the one or more fuel sensors being secured to the one or more fuel lines to detect at least on of the type of the fuel or the amount of ethanol in the fuel.
Ament, which deals in fueling an engine, teaches One or more (one option addressed) fuel lines operably connecting the one or more fuel injectors (13) or One or more (one option addressed)  fuel sensors (20) configured to detect at least a type of the fuel, the one or more fuel sensors being secured to the one or more fuel lines to detect at least the type of the fuel (shown in fig. 1), wherein the type of the fuel includes one or more of gasoline, diesel, liquefied natural gas, liquefied petroleum gas, or hydrogen (col. 4, lines 45-50 discloses its sensors and readings are disclosed in pat. No. 4,915,084 which shows how the sensors measures gasoline in fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hu with the fuel lines and sensor of Ament because fuel lines is a part of a fuel supply system to the injectors from the tank/source (col. 3, lines 64-66) and ethanol sensors in the fuel lines are a known approach (col. 4, lines 37-50).
Regarding claim 2 which depends from claim 1, Hu discloses further comprising: 
one or more air lines in fluid communication with the one or more oxidizer injectors and with a source of compressed oxidizer (each injector of air has their own air line); and 
an intake manifold (the lines leaving 155 and 150 can be considered an intake manifold) connected to the one or more air lines, the intake manifold being sized and configured to distribute compressed oxidizer among the one or more air lines.
Regarding claim 5 which depends from claim 1, Hu discloses further comprising:
one more exhaust ports (29 are exhaust valves leading to the ports) opening into corresponding ones of the one or more combustion chambers (shown in fig. 1); 
an exhaust manifold (paragraph 146 discloses a manifold also the line collecting the exhaust and feeding 190 can be considered the manifold); 
one or more exhaust lines in fluid communication with the exhaust manifold and with the corresponding ones of the one or more exhaust ports (shown in fig. 1); and 
one or more exhaust valves (29) operably connected to corresponding ones of the one or more exhaust lines, the one or more exhaust valves being operable to at least partially allow or prevent exhaust flow from the corresponding one or more combustion chambers (fig. 1a and 1b show this operation).
Regarding claim 6 which depends from claim 1, Hu discloses wherein 
the conversion mechanism includes one or more pistons operably connected to the output shaft (shown in fig. 1), and 
the one or more combustion chambers are defined by one or more cylinders and the one or more pistons moveably located in the corresponding ones of the one or more cylinders (shown in fig. 1).
Regarding claim 7 which depends from claim 1, Hu discloses wherein: 
the one or more oxidizer injectors include one or more air injectors operably connected to a supply of air and configured to inject the air into corresponding ones of the one or more combustion chambers (shown in fig. 1); and 
the combustion engine includes no air intake valves for opening and closing air into the one or more combustion chambers other than the one or more air injectors (shown in fig. 1).
Regarding claim 8, Hu discloses acombustion engine, comprising: an engine block including one or more cylinders therein; a crankshaft rotatably secured to the engine block; one or more pistons movably positioned in the one or more cylinders and operably connected to the crankshaft; one or more oxidizer injection ports unobstructedly opening into corresponding ones of the one or more cylinders; and one or more oxidizer injectors positioned in corresponding ones of the one or more oxidizer injection ports and configured to inject an oxidizer into the corresponding one or more cylinders One or more fuel injectors configured to inject the fuel directly into the one or more combustion chambers; One or more fuel lines operably connecting the one or more fuel injectors a supply of fuel; and One or more fuel sensors configured to detect at least one of a type of the fuel or an amount of ethanol in the fuel, the one or more fuel sensors being secured to the one or more fuel lines to detect at least one of the type of the fuel or the amount of ethanol in the fuel (the limitations of this claim have been addressed in claim 1 above).
Regarding claim 9 which depends from claim 8, Hu discloses wherein the one or more oxidizer injectors are in fluid communication with a source of a compressed oxidizer injector (130 compresses the air to feed the injectors).
Regarding claim 10 which depends from claim 8, Hu discloses wherein the one or more oxidizer injectors are operable independently of one or more of rotation of the crankshaft or movement of the one or more pistons in the corresponding one or more cylinders injector (paragraph 71 states that the injectors are controlled by the power management unit).
Regarding claim 11 which depends from claim 8, Hu discloses further comprising:
one more exhaust ports opening into corresponding ones of the one or more cylinders; an exhaust manifold; one or more exhaust lines in fluid communication with the exhaust manifold and with the corresponding ones of the one or more exhaust ports; and one or more exhaust valves operably connected to corresponding ones of the one or more exhaust lines, the one or more exhaust valves being operable independent of one or more of rotation of the crankshaft or movement of the one or more pistons, and operation of the one or more exhaust valves at least partially allows or prevents exhaust flow from the corresponding one or more combustion cylinders (the limitations of this claim have been addressed in claim 5 above).
Regarding claim 12 which depends from claim 8, Hu discloses further comprising: one or more fuel injection ports unobstructedly opening into corresponding ones of the one or more cylinders (shown in fig. 1); wherein the one or more fuel injectors are positioned in corresponding ones of the one or more fuel injection ports (shown in fig. 1).
Regarding claim 16 which depends from claim 8, Hu discloses wherein: 
the one or more oxidizer injectors include one or more air injectors operably connected to a supply of air and configured to inject the air into corresponding ones of the one or more cylinders; and the combustion engine includes no air intake valves for opening and closing air into the one or more cylinders other than the one or more air injectors (the limitations of this claim have been addressed in claim 7 above).
Regarding claim 17, Hu discloses an internal combustion engine comprising fuel injectors for injecting fuel directly into one or more cylinders of the internal combustion engine, oxidizer injectors for injecting an oxidizer directly into the one or more cylinders of the internal combustion engine, and one or more exhaust ports from corresponding ones of the one or more cylinders, one or more fuel sensors secured to one or more fuel lines of the internal combustion engine to detect at least on of the type of the fuel or the amount of ethanol in the fuel configured to detect at least one of a type of the fuel or an amount of ethanol in the fuel, each of the one or more exhaust ports leading to an exhaust valve which controls the flow of exhaust gases from the corresponding cylinder of the one or more cylinders (the limitations of this claim have been addressed in claims 1 and 5 above).
Regarding claim 18 which depends from claim 17, Hu discloses wherein the one or more oxidizer injectors are in fluid communication with a source of a compressed oxidizer (130 compresses and supplies the oxidizer).
Regarding claim 19 which depends from claim 18, Hu discloses further comprising: an engine block including the one or more cylinders therein; a crankshaft (100) rotatably secured to the engine block; and one or more pistons (22) movably positioned in the one or more cylinders (20) and operably connected to the crankshaft; wherein the one or more oxidizer injectors are operable independently of one or more of rotation of a crankshaft or movement of one or more pistons in the corresponding one or more cylinders (paragraph 71 states that the injectors are controlled by the power management unit).
Regarding claim 20 which depends from claim 17, Hu discloses wherein the oxidizer is air and the internal combustion engine includes no air intake valves for opening and closing air into the one or more combustion chambers other than the one or more air injectors (the limitations of this claim have been addressed in claim 7 above).


Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pub. No. 2011/0251743) in view of Ament (U.S. Pat. No. 5,179,926) as applied to claim 12 above, and in view of Kato (U.S. Pub. No. 2010/0147267).
Regarding claim 13 which depends from claim 12, Hu does not disclose how the fuel injectors receive fuel.
Kato, which deals with fuel injectors, teaches wherein the one or more fuel injectors are in fluid communication with a distribution rail (11) sized and configured to distribute fuel among the one or more fuel injectors (shown in the figures).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hu with the fuel rail of Kato because it is known (paragraph 93).
Regarding claim 14 which depends from claim 13, Kato discloses further comprising a fuel pressure regulator (13) in fluid communication with the fuel rail and to a fuel tank (17 shown in fig. 1) and configured to control fuel pressure in the fuel rail (disclosed in paragraph 20).
Regarding claim 15 which depends from claim 14, Hu discloses wherein the supply of fuel includes a compressed gaseous fuel source (paragraph 391 discloses CNG), the one or more fuel injectors being in fluid communication with the compressed gaseous fuel source.

Allowable Subject Matter
Claims 3, 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In addition to the limitations of their parent claims the claims require an air pressure regulator with a pressure sensor up and down stream of itself in order to control the intake pressure between the compressor and the intake manifold.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12, 16, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, 12, 16-19 of U.S. Patent No. 10,422,271. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a combustion chamber with oxidizer injectors and air injectors, the patent requires some more specific equipment in order for the machine to operate but the more specific claims anticipate the more general ones.

Applicant has requested the removal of this rejection due to the amendments made to the claims.  Evaluation will be made upon allowance as to whether the then allowed claims sufficiently deviate from previous patents.

Response to Arguments
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive.  Applicant argues on pages 8-9 for the amendments made to the claims which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747